Case 3:19-cv-00379-TJC-JRK Document 122 Filed 07/14/20 Page 1 of 3 PageID 624




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   SHERI MOSLEY, individually and
   on behalf of all others similarly
   situated,

         Plaintiff,

   v.                                                Case No. 3:19-cv-379-J-32JRK

   LOZANO INSURANCE
   ADJUSTERS, INC., FRANK
   LOZANO, LISETTE LOZANO,
   ANCHOR INSURANCE
   HOLDINGS, INC., and KEVIN
   PAWLOWSKI,

         Defendants.



                                       ORDER

         This case comes before the Court on the parties’ Joint Motion to Authorize

   Notice of Fair Labor Standards Act Settlement to Plaintiffs. (Doc. 118). On June

   23, 2020, the assigned United States Magistrate Judge issued a Report and

   Recommendation (Doc. 121) recommending that the motion be granted and that

   the Court enter an Order similar in form and substance to the parties’ Proposed

   Order (Doc. 118-3). No party has filed an objection to the Report and

   Recommendation, and the time in which to do so has passed. See 28 U.S.C.

   § 636(b)(1); Fed. R. Civ. P. 72(b); M.D. Fla. R. 6.02(a).
Case 3:19-cv-00379-TJC-JRK Document 122 Filed 07/14/20 Page 2 of 3 PageID 625




           Upon de novo review of the file and for the reasons stated in the Report

   and Recommendation (Doc. 121), it is hereby

           ORDERED:

           1.   The Report and Recommendation of the Magistrate Judge (Doc.

   121) is ADOPTED as the opinion of the Court.

           2.   The parties’ Joint Motion to Authorize Notice of Fair Labor

   Standards Act Settlement (Doc. 118) is GRANTED.

           3.   The Court approves of the form and content of the proposed Notice

   of Fair Labor Standards Act Settlement and Release of Claims (Doc. 118-2) and

   directs mailing of the Notice by First Class Mail by Class Counsel.

           4.   Any Plaintiff who wishes to opt out of this action and thereby be

   excluded from the settlement must send notice of their desire to opt out to Class

   Counsel no later than thirty (30) calendar days after Class Counsel mails notice

   of the settlement to Plaintiffs, in accordance with the Collective Action

   Settlement Agreement (Doc. 118-1).

           5.   The parties’ proposed Collective Action Settlement Agreement

   (Doc. 118-1) is preliminarily approved because the FLSA settlement involves

   the resolution of a bona fide dispute over an FLSA provision and because the

   settlement appears fair and reasonable.

           DONE AND ORDERED in Jacksonville, Florida the 14th day of July,

   2020.


                                           2
Case 3:19-cv-00379-TJC-JRK Document 122 Filed 07/14/20 Page 3 of 3 PageID 626




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge

   tnm
   Copies:

   Honorable James R. Klindt
   United States Magistrate Judge

   Counsel of record




                                         3
